TERRA MINING
S.A.R.L

Société A Responsabilité Limité
Capital Social : 1000$ US
Siège social: N° 20 de l'Avenue Haut Congo,
Commune de la Gombe
Ville Province De Kinshasa
République Démocratique du Congo

STATUTS

1

PAR LES SOUSSIGNÉS

de droit Bulgare enregistré au registre de commerce
? iège. Social est situé dans la région de lovech,5500,8.
Boul, Osvobozhdénié, er jlgarie dument eg par Monsieur MEZHEBOVSKY MEIR,

At'signée par son Gérant Monsieur PENCHO

Monsieur KIYOMBO BAR
novembre 1980, porteur r as Congolais N° OP0085577 valide jusqu’au 04 aout
2021, résidant au numéro 62, de l’avenue Bokasa, dans la commune de Kinshasa, Ville
Province de Kinshasa, en République Démocratique du Congo ;

Et

Madame MWILAMBWE NGOI Flora, de nationalité Congolaise, née à Lubumbashi le 07
juillet 1975, résidant à Lubumbashi, sur l'avenue de chute au numéro 8, dans la commune
de Lubumbashi, Province du Haut Katanga, en République Démocratique du Congo porteur
passeport N° OP03507994 valide jusqu’au 20 avril 2023.

Ont établi les statuts de la Société à Responsabilité Limitée devant exister entre
eux et toute autre personne qui viendrait ultérieurement à acquérir la qualité
d'Associé dont l’organisation et le fonctionnement seront régis par les
dispositions impératives de l’Acte Uniforme relatif au droit des sociétés
commerciales et du groupement d'intérêt économique («l’Acte Uniforme») en
vigueur et par les présents statuts ainsi que toutes autres dispositions légales et
réglementaires instituant un régime particulier dérogatoire, complémentaire ou
modificatif, applicables au secteur d’activité concerné de ladite société.

Article 1er
Forme et Dénomination sociale

Il est créé entre les soussignées une société à responsabilité limitée qui sera régie par l'Acte
Uniforme de l'OHADA relatif au droit des sociétés commerciales et du GIE, et par toutes
autres dispositions légales et réglementaires complémentaires ou modificatives et par les
présents statuts.

La société a pour dénomination sociale « TERRA MINING »

La dénomination sociale doit figurer sur tous les actes et documents émanant de la société et
destinés aux tiers, notamment les lettres, les factures, les annonces et publications diverses.
Elle doit être précédée ou suivie immédiatement en caractères lisibles de l'indication de la
forme de la société, du montant de son capital social, de l'adresse de son siège social et de la
mention de son immatriculation au registre du commerce et du crédit mobilier

La Dénomination sociale peut être modifiée dans les conditions requises par l’Acte Uniforme
pour la modification des Statuts.

HE ANT
Le siège social est établi au quin 0 20;-av Fe “Congo, dans la Commune de la Gombe,
Ville Province de Kinshasa, Répu ‘ il IBEMEEeQ du Congo.

LA
À. \ % 3

Le Siege d'exploitation est établ da) démérae ads commune de Lubumbashi, Province du

Haut Katanga, en République D: dcratique du, Congo

Toutefois, il pourra être transféré en tout autre endroit de la Ville de Kinshasa sur simple
décision de la Gérance.

Il peut être transféré dans les limites du territoire d'un même Etat-Partie par décision de la
gérance qui modifie en conséquence les statuts, sous réserve de la ratification de cette
décision par les associés.

Article 3
Objet

La Société a pour objet principal, en République Démocratique du Congo et à
l'étranger, soit par elle-même soit par lentremise de tiers, personnes physiques ou
personnes morales, soit conjointement, soit en participation ou sous toute autre forme, pour
son propre compte ou pour le compte des tiers l'exercice de toutes activités se rapportant
directement ou indirectement aux activités minières notamment celles se rapportant aux
opérations d'étude, de prospection, de recherche et d'exploitation des substances minérales
ainsi qu’à celles se rapportant à toutes opérations de concentration et de traitement
métallurgique, chimique ou pyro-métallurgique ou hydro-métallurgique, de transformation ,
de commercialisation, d'exportation des substances minières et de leurs dérivés, de génie et

| 14

K
d'ingénierie civile et minière et toutes autres opérations de nature à favoriser la réalisation
de cet objet social ainsi que toute opération connexe aux activités ci-dessus notamment la (l)

o Recherche et prospection minières

© Le développement et l'exploitation des mines;

© La production et la commercialisation de produits miniers ;

© La consultation en management et technique de l'exploitation minière et de
construction dans le secteur de mines et carrière ;

Elle pourra entre autre gérer toutes entreprises et sociétés dans lesquelles elle aurait des
intérêts, à prêter ou emprunter des fonds en vue de la conclusion de toutes affaires, donner
et recevoir toutes garanties, s'intéresser par voie d'associations, d'apports, de fusion, de
souscription, ou de toutes autres manières à toutes entreprises ou sociétés quelles qu'en soit
l'activité, vendre les participations et intérêts qu'elle aurait acquis.

Et généralement, la société pourra effectuer toutes opérations quelles qu'elles soient se
rattachant directement ou indirectement à 1 à l'objet ci-dessus ou à tous objets similaires ou
connexes et susceptibles de facier fé ëv Ve pp hent de la Société

La durée de la Société est de quatre vingt dix neuf (99) années à compter de son insription au
Registre du Commerce et du Crédit Mobilier, sauf cas de prorogation en conformité avec la
loi, au de dissolution anticipée prévus aux présents statuts et dans la loi applicable.

Article 5
Exercice social

L'exercice social commence le premier janvier et se termine le trente et un décembre de
chaque année. Cependant, pour la première année il débute exceptionnellement à la date de
son immatriculation.

Article 6
Apports

Les associés ont apportés à la Société à sa constitution, en numéraire Mille Dollars américain
(USD 1000,00) dument déposé dans un établissement bancaire agrée en République
Démocratique du Congo et disponible pour la société.
Article 7
Capital social

Le capital social est fixé à la somme de Dollars Américains Mille (USD 1000,00) représentant
100 parts sociales d'une valeur nominale de Dollars Américains Dix dollars (USD 10,00),
entièrement souscrites et libérées, attribuées aux associés comme suit:

ASSOCIES SOUSCRIFTION/USD | PARTS SOCIALES | POURCENTAGES
Sté TERRA MINERALS LTD 850 85 85
MWILAMBWE NGOI Flora 80 8 8
KIYOMBO BARUANI Jules 70 7 7
TOTAL 1000 100 100
Article 8
Modifications du capital

Le capital social peut être augmenté, par décision extraordinaire des associés, soit par
émission de parts nouvelles, soit joration du nominal des parts existantes.

Les parts nouvelles sont jibé

F Sa hs
certaines, liquides et ur S sur la soci
soit par apport en nature | ES

En cas d'augmentation de capital, LE attril utaires de parts nouvelles, s'ils n'ont déjà la
qualité d'associés, devront & être agré 5 Conditions fixées à l'article 10 ci-après.

En cas d'augmentation de capital-par voie d'apports en numéraire, chacun des associés a,
proportionnellement au nombre de parts qu'il possède, un droit de préférence à la
Souscription des parts nouvelles représentatives de l'augmentation de capital.

Le droit de souscription attaché aux parts anciennes peut être cédé sous réserve de
l'agrément du cessionnaire dans les conditions prévues à l'article 10 ci-après.

Les associés pourront, lors de la décision afférente à l'augmentation du capital, renoncer, en
tout ou en partie, à leur droit préférentiel de souscription.

La collectivité des associés peut également décider la suppression de ce droit.
Dans tous les cas, si l'opération fait apparaître des rompus, les associés feront leur affaire

personnelle de toute acquisition ou cession de droits nécessaires.

Le capital social peut être réduit, soit par la diminution de la valeur nominale des parts, soit
par diminution du nombre de parts.

La réduction du capital est autorisée ou décidée par les associés qui peuvent déléguer à la
gérance les pouvoirs nécessaires pour la réaliser.

\

VF
Article 9
Droits des parts

Chaque part sociale confère à son propriétaire un droit égal dans les bénéfices de la société
et dans tout l'actif social.

Article 10
Cession de parts entre vifs

Toute cession de parts sociales doit être constatée par écrit. Elle n'est opposable à la société
qu'après accomplissement des formalités suivantes :

Ÿ__ signification de la cession à la société par acte extrajudiciaire ;

% acceptation de la cession par la société dans un acte authentique ;

Y dépôt d'un original de l'acte de cession au siège social contre remise par le gérant d'une
attestation de ce dépôt.

La cession n'est opposable aux tiers qu'après l'accomplissement de l'une des formalités ci-
dessus et modification des statuts et publicité au registre du commerce et du crédit mobilier.

$, ascendants ou descendants.
Ë

Hers qu'a ec lé consentement de la majorité des
arts d ‘pères sociales.

Le projet de cession est notifié par l'associé cédant à la société et à chacun des associés par
acte extrajudiciaire. Si la société n'a pas fait connaître sa décision dans le délai de trois mois à
compter de la dernière des notifications, le consentement à la cession est réputée acquis.

Si la société refuse de consentir à la cession, les associés sont tenus, dans les trois mois de la
notification du refus, d'acquérir les parts à un prix qui, à défaut d'accord entre les parties, est
fixé par un expert nommé par le président de la juridiction compétente à la demande de la
partie la plus diligente. Le délai de trois mois stipulé peut être prolongé une seule fois par
ordonnance du président de la juridiction compétente, sans que cette prolongation puisse
excéder cent vingt jours. l

La société peut également, avec le consentement du cédant, décider, dans le même délai, de
réduire son capital du montant de la valeur nominale desdites parts et de racheter ces parts
au prix déterminé dans les conditions prévues ci-dessus. Si, à l'expiration du délai imparti, la
société n'a pas racheté ou fait racheter les parts, l'associé peut réaliser la cession initialement
prévue.

Les dispositions qui précèdent sont applicables à tous les cas de cessions, y compris en cas
d'apport au titre d'une fusion ou d'une scission ou encore à titre d'attribution en nature à la
liquidation d'une autre société.
Article 11
Nantissement des parts sociales

Le nantissement des paris est constaté par acte notarié ou sous seing privé enregistré et
signifié à la société ou accepté par elle dans un acte authentique. Si la société a donné son
consentement à un projet de nantissement de parts dans les conditions prévues pour les
cessions de parts à des tiers, ce consentement emportera agrément du cessionnaire en cas
de réalisation forcée des parts nanties, à moins que la société ne préfère après la cession,
racheter sans délai les parts, en vue de réduire son capital.

Article 12
Comptes courants

Les associés peuvent laisser ou mettre à disposition de la société toutes sommes dont celle-ci
peut avoir besoin. Les conditions de retrait ou de remboursement de ces sommes, ainsi que
leur rémunération, sont déterminées soit par décision des associés, Soit par accords entre la
gérance et l'intéressé. Dans le cas QùT l'avance est faite par l'associé gérant, ces conditions
sont fixées par décision de ce derni MALE,

s'il y a lieu, selon les critères et dans les
latif au droit des sociétés commerciales

Le commissaire aux comptes est nommé pour trois exercices par les associés suivant les
formes prescrites dans la loi.

Article 14
Gérance

La société est gérée par une ou plusieurs personnes physiques.

Est nommé gérant de la société : Monsieur MEZHEBOVSKY MEIR, de nationalité Israélienne,
né en Ukraine, le 07 février 1967, porteur du Passeport Israélien N° 23774487 valide jusqu’au
15 mai 2023, résidant au numéro 20, de l'avenue Haut Congo, dans la commune de la
Gombe, Ville Province de Kinshasa, en République Démocratique du Congo.

Le Gérant est nommé pour une durée de 4 années renouvelable.

Au cours de la vie sociale, le gérant est nommé par décision des associés.

Le Gérant peut démissionner de son mandat, mais seulement en prévenant les associés au
moins 4 mois à l'avance, par lettre recommandée avec demande d'avis de réception ou lettre

au porteur contre récépissé.

Le gérant est révocable par décision des associés représentant plus de la moitié des parts
sociales pour juste motif.

ES
La rémunération du gérant est fixée par la décision collective des Associés s’il est décidé que
son mandat soit rémunéré, à défaut le mandat est gratuit.

Article 15
Pouvoirs du Gérant

Le gérant peut faire tous les actes de gestion dans l'intérêt de la société. En cas de pluralité
de gérants, ceux-ci détiennent séparément ces pouvoirs, sauf le droit pour chacun de
s'opposer à toute opération avant qu’elle ne soit conclue.

Dans les rapports avec les tiers, le gérant est investi des pouvoirs les plus étendus pour agir
en toute circonstance, au nom de la société, sous réserve des pouvoirs expressément
attribués aux associés par la loi.

La société est engagée, même par les actes du gérant aui-ne,relèvent pas de l'objet social, à
TOUTE “

moins qu'elle ne prouve que le tiers savait que l' l'acte dépéssait cet objet ou qu'il ne pouvait

l'ignorer compte tenu des circonstances, TE sfque là seule, *publication des statuts

suffise à constituer cette preuve.

Articlé
Responsabil MEN du dans,
\s 3, & \
Le gérant est responsable, envers la tn soit des infractions aux
dispositions législatives ou réglementaires applicabi -soÉjétés à responsabilité limitée,
soit des violations des statuts, soit des fautes commisès: s'dans sa gestion.

Si plusieurs gérants ont coopéré aux mêmes faits, le tribunal chargé des affaires
commerciales détermine la part contributive de chacun dans la réparation du dommage.

Aucune décision des associés ne peut avoir pour effet d'éteindre une action en responsabilité
contre les gérants pour faute commise dans l'accomplissement de leur mandat.

Article 17
Décisions Collectives des Associés

17.1 Modalités

Les décisions collectives sont prises, au choix de la Gérance, soit en Assemblée Générale soit
par consultation écrite des associés, soit par acte sous seing privé ou notarié signé par tous
les Associés. S'agissant, toutefois, de l'approbation des comptes annuels, une assemblée
générale ordinaire doit être convoquée.

Sont qualifiées d'ordinaires, les décisions des associés autres que celles relatives aux
modifications statutaires, à l'agrément pour une cession ou une mutation de parts sociales,
aux droits de souscription ou d'attribution.

Les décisions ordinaires sont adoptées par les associés représentant plus de la moitié des
parts sociales. Si cette majorité n'est pas obtenue, les décisions sont prises, sur seconde
consultation, à la majorité des votes émis, quel que soit le nombre des votants.
Toutefois, les décisions relatives à la nomination ou à la révocation d'un gérant sont toujours
prises à la majorité absolue des parts sociales, sans que la question puisse faire l'objet d'une
seconde consultation à la majorité simple des votes émis.

Sont qualifiées d'extraordinaires, les décisions ayant pour objet une modification des statuts,
l'agrément pour une cession ou mutation de parts sociales ou les droits de souscription ou
d'attribution.

17.2 Assemblées Générales

Les Associés sont convoqués aux Assemblées par le Gérant, ou en cas de carence de ce
dernier, par le Commissaire aux comptes, s'il en existe un, ou par un Mandataire désigné en
justice à la demande de tout Associé. Un ou plusieurs Associés, détenant la demande de tout
a moitié des parts sociales ou détenant, s'ils représentent au moins le quart des Associés, le
quart des parts sociales, peuvent demander la réunion d'une Assemblée.

La convocation est faite par lettre recommandée -
moins avant la date de réunion. Elle contient ‘où
l'auteur de la convocation. Toute Assemblée ré
Toutefois, l'action en nullité n'est pas recsvatle x

représentés.

ux Associés quinze jours au
0 l'Assemblée arrêté par
uée peut être annulée.
és étaient présents ou

L'Assemblée des Associés se réunit au sise sa en tobt faitre lieu indiqué dans la
convocation. Elle est présidée par le Gérant où fu je.  Géra F4 ou si aucun d'eux n'est
Associé, par l'Associé présent et acceptant qui possè ééi représente le plus grand nombre
des parts sociales. Si deux Associés possédant ou représentant le même nombre de parts
sont acceptants, la présidence de l'Assemblée est assurée par le plus âgé.

Toute délibération de l'Assemblée des Associés est constatée dans un Procès-verbal
contenant les mentions réglementaires, établi et signé par le ou les Gérant, et le cas échéant,
par le Président de séance.

17.3 Consultation écrite

La Gérance adresse à chaque Associé, par lettre recommandée, le texte des résolutions
proposées ainsi que les documents nécessaires à l'information des Associés.

Les Associés disposent alors d'un délai de quinze jours à compter pour transmettre de la date
de réception du projet de résolutions pour transmettre leur vote à la Gérance, ce par lettre
recommandée. Tout Associé n'ayant pas répondu dans le délai ci-dessus est considéré
comme s'étant abstenu.

17.4 Participation aux décisions collectives

Chaque Associé a le droit de participer aux décisions collectives et disposes d’un nombre de
voix égal à celui des parts qu’il possède. Un Associé peut se faire représenter par son
conjoint, hormis l'hypothèse d’une société entre deux époux. Un Associé peut également se
faire représenter par un autre Associé, hormis l'hypothèse d'une société constituée entre
deux seuls Associés, (ajouter, éventuellement : ainsi que par un tiers).
Lorsqu'une ou plusieurs parts sont grevées d'usufruit, le droit de vote appartient au nu-
propriétaire, sauf pour les décisions concernant l'affectation des résultats, où il est réservé à
l'usufruitier.

17.5 Procès-verbaux

Les décisions des Associés sont consignées dans des procès-verbaux établis sur un registre
coté et paraphé ou sur des feuilles mobiles également cotées et paraphées, dans les
conditions réglementaires.

Les copies ou extraits des Procès-verbaux des Assemblées sont valablement certifiés
conformes par un seul Gérant.

Article 18
Comptes sociaux

A la clôture de chaque exercice, le gérant établit et arrête les états financiers de synthèse
conformément aux dispositions de l'Acte Uniforme portant organisation et harmonisation
des comptabilité.

Le gérant établit un rapport de gestion dans lequel il ss sas de la société durant
l'exercice écoulé, son évolution prévisible et, en particulier jectives de continuation
de l'activité, l'évolution de la situation de trésorerie te Ve cement.

mn
Ces documents ainsi que les textes des résolutio! Spropi

du commissaire aux comptes sont communiqués. \aûx; So
prévus par les dispositions légales et réglementaires,” Hans

A compter de cette communication, les associés ont la possibilité de poser par écrit des
questions auxquelles le gérant sera tenu de répondre.

Les associés sont tenus de statuer sur les comptes de l'exercice écoulé dans les six mois de la
clôture de l'exercice ou, en cas de prolongation, dans le délai fixé par décision de justice.

Article 19
Affectation des résultats

Après approbation des comptes et constatations de l'existence d'un bénéfice distribuable, les
associés déterminent la part attribuée sous forme de dividende.

Il est pratiqué sur le bénéfice de l'exercice diminué, le cas échéant, des pertes antérieures,
une dotation égale à un dixième au moins affectée à la formation d'un fonds de réserve dit
"réserve légale". Cette dotation cesse d'être obligatoire lorsque la réserve atteint le
cinquième du montant du capital social.

Les associés ont la faculté de constituer tous postes de réserves. Il peut procéder à la
distribution de tout ou partie des réserves à la condition qu'il ne s'agisse pas de réserves
déclarées indisponibles par la loi ou par les statuts. Dans ce cas, il indique expressément les
postes de réserve sur lesquels les prélèvements sont effectués.

Article 20
Variation des capitaux propres

Si du fait des pertes constatées dans les états financiers de synthèse, les capitaux propres de
la société deviennent inférieurs à la moitié du capital social, le gérant ou, le cas échéant, le
commissaire aux comptes doit dans les quatre mois qui suivent l'approbation des comptes
ayant fait apparaître cette perte, consulter les associés sur l'opportunité de prononcer la
dissolution anticipée de la société.

Si la dissolution est écartée, la société est tenue, dans les deux ans qui suivent la date de
clôture de l'exercice déficitaire, de reconstituer ses capitaux propres jusqu'à ce que ceux-ci
soient à la hauteur de la moitié au moins du capital social.

A défaut, elle doit réduire son capital d'un montant au moins égal à celui des pertes qui n'ont
pu être imputées sur les réserves, à la condition que cette réduction du capital n'ait pas pour
effet de réduire le capital à un montant inférieur à celui du capital minimum légal.

associes n'ont pu délibérer valablement, tout:
compétente de prononcer la dissolution de. ES
des capitaux propres n'est pas intervenue dai

<)

RE:

im

Con sçom F7

a a
Un ou plusieurs commissaires aux comptes tituldifes”ét Suppléants seront désignés en raison
de la hauteur du capital social et/ou du nombre du personnel

Le commissaire aux comptes est nommé pour trois exercices par les associés suivant les
formes prescrites dans la loi.

Article 22
Dissolution -Liquidation

La société à responsabilité limitée est dissoute pour les causes communes à toutes les
sociétés. La dissolution de la société n’a d'effet à l'égard des tiers qu'à compter de sa
publication au registre du commerce et du crédit mobilier.

Cette dissolution entraine de plein droit sa mise en liquidation.

La personnalité morale de la société subsiste pour les besoins de la liquidation jusqu'à la
clôture de celle-ci.

Article 23
Transformation

La société pourra se transformer en société de toute autre forme sans que cette
opération n'entraîne la création d'une personne morale nouvelle.

La décision de transformation doit être précédée du rapport du commissaire aux comptes
ou du comptable sur la situation de la société.

Article 24
Election de domicile

Pour lexécution des présents statuts, tout associé, Commissaire aux comptes et
liquidateur fait élection de domicile au siège sociale ou toute communication,
sommations, assignation et signification peuvent lui être valablement faites.

Article 25
Dispositions légales impératives

Toute stipulation des présents statuts qui serait contraire aux dispositions impératives de
lActe Uniforme relatif au droit des sociétés commerciales et du groupement d'intérêt
économique sera réputée non écrite.

Conformément à le loi, la société bénéficie de la jouissance de la personnalité juridique dès
son inscription au Registre du Commerce et du Crédit Mobilier.

Article 27
Délégation des pouvoirs

Les Associées donnent pouvoir et mandat spécial à Maitre Roger Kalala Kadima du Cabinet
d’Avocats M.M & Associates et notamment au porteur de l'original des présents statuts aux
fins d'effectuer toutes les formalités exigées par la Loi quant à l'enregistrement du présent
acte et sa publication dans le Journal Officiel.

Fait à Kinshasa, ce 29 juillet 2020, en quatre exemplaires originaux.

Associés Signatures

Société TERRA MINERALS LTD HD
(Dûment représentée par Monsieur MEZHEBOVSKY MEIR, Porteur d’une procuration spéciale) in we.

A
Madame MWILAMBWE NGOI Flora ture

Monsieur KIYOMBO BARUANI Jules

